Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 15, and 19 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites that the circuit board further includes a pulse oximeter (which generates “PPG data” per at least [0014] of the present specification).  However, claim 1, from which claim 10 ultimately depends, recites that the circuit board includes a sensor for sensing PPG data thereby raising uncertainty as to whether the pulse oximeter of claim 10 and the PPG sensor of claim 1 are the same or different.  As there is no indication in the present specification that the apparatus includes a PPG sensor and a separate pulse oximeter that senses an amount of oxygen in the blood of the user, the Examiner will assume they are the same.  
	Claims 11-14 are rejected for depending from rejected claim 10.
	Claim 16 recites that the circuit board includes an LED and a light sensor which form a pulse oximeter (which generates “PPG data” per at least [0014] of the present specification).  However, claim 15, from which claim 16 depends, recites that the circuit board includes a sensor for sensing PPG data thereby raising uncertainty as to whether the pulse oximeter of claim 16 and the PPG sensor of claim 15 are the same or different.  As there is no indication in the present specification that the apparatus includes a PPG sensor and a separate pulse oximeter that senses an amount of oxygen in the blood of the user, the Examiner will assume they are the same.  
	Claims 17 and 18 are rejected for depending from rejected claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-15 and 23-29 of U.S. Patent No. 11,182,303. Although the claims at issue are not identical, they are not patentably distinct from each other.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”):
Regarding claim 1, Ma discloses an apparatus (wearable/smartwatch in Figures 1 and 14A-C), comprising: 
a strap (the smartwatch in Figures 1 and 14a-c has a strap); 
a circuit board attached to the strap and comprising a plurality of sensors, and wherein the plurality of sensors comprises respective sensors configured to sense electrocardiogram (ECG) data and photoplethysmography (PPG) data from a user ([0038] and [0051] discuss how the measuring device/smartwatch includes an SoC (circuit board) and ECG and PPG monitors/sensors which thus sense ECG and PPG data from a user); and 
a computing system communicatively coupled to the circuit board and configured to predict a health metric of the user by using machine learning and using the sensed ECG data and the sensed PPG data ... ([0193]-[0196] discuss how an analysis unit 220 of the smartwatch can estimate a user’s SBP and DBP (“health metric”) based on the ECG and PPG signals while [0148] discusses how machine learning can be used to determine different models for determining SBP and DBP; a smartwatch includes a processor and memory (computing system) that is communicatively coupled to the circuit board; for instance, [0074] and [0110] note that the analysis module/unit includes a processor, etc.).
However, Ma appears to be silent regarding the sensed ECG and PPG data being used as inputs for the machine learning to predict the health metric.
Nevertheless, Casale teaches (Figure 5 and [0053]) that it was known in the healthcare informatics art to utilize a subject’s ECG and PPG signal data to obtain a feature information signal FE’ and input the FE’ into a BP calculation module 20 which includes an estimation module 21 (Figure 4) having a machine learning module for calculating health metrics of a subject such as the subject’s SBP and DBP ([0047]) which improves the current state of systems for non-invasive, cuffless BP estimation ([0006]).  As the feature information signal FE’ includes the ECG and PPG signal data, then the ECG and PPG signal data are input into the machine learning module of the estimation module 21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input the ECG and PPG data into a machine learning model to predict the health metric of Ma as taught by Casale to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Ma/Casale combination discloses the apparatus of claim 1, further including: 
a first connector at a first end of the strap (Figure 14B of Ma); and 
a second connector at a second end of the strap (Figure 14B of Ma), the second connector configured to connect to the first connector to fasten the first end to the second end, directly, to configure the strap into a wristband, or indirectly, to configure the strap with a smartwatch into a smart wristwatch (the connectors of smartwatches such as that shown in Figure 14B of Ma connect to each other to configure the strap into a wristband or with a smartwatch into a smart wristwatch).

Regarding claim 4, the Ma/Casale combination discloses the apparatus of claim 1, further including wherein the health metric comprises a blood pressure of the user ([0193]-[0196] of Ma discuss how an analysis unit 220 of the smartwatch can estimate a user’s SBP and DBP (“health metric”)).

Regarding claim 5, the Ma/Casale combination discloses the apparatus of claim 1, further including wherein the machine learning comprises one or any combination of a polynomial regression method, a neural network, a Bayesian network, a decision tree, or a support vector machine ([0014] of Casale discloses a Bayesian model and random forest regression model (which includes decision trees); similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input the ECG and PPG data into a machine learning model to predict the health metric of Ma as taught by Casale to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 6, the Ma/Casale combination discloses the apparatus of claim 1, further including wherein the circuit board comprises: 
a first ECG electrode facing inwardly when the strap is configured into a wristband or a wristwatch to allow the first ECG electrode to touch an anterior portion of the wrist of the user ([0189] of Ma notes how the ECG sensor includes an electrode placed on the back of the watch which thus faces inwardly when the strap is configured into a wristband or a wristwatch to allow the electrode to touch an anterior portion of the wrist of the user); and 
a second ECG electrode arranged to allow the second ECG electrode to be touched by a finger of an opposing hand of the user to complete a circuit across a heart of the user to produce an electrical output to make an ECG reading, when the strap is configured into a wristband or a wristwatch ([0189] of Ma notes how the ECG sensor includes electrodes placed on the sides of the watch which can be touched by the finger of an opposing hand of the user to complete a circuit across the heart of the user to produce an electrical output to make an ECG reading, when the strap is configured into a wristband or a wristwatch), and 
wherein the computing system is configured to predict the health metric of the user using the ECG reading as an input for the machine learning (per the combination with Casale, the health metric is predicted using the ECG reading as input for the machine learning; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input the ECG and PPG data into a machine learning model to predict the health metric of Ma as taught by Casale to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 15 is rejected in view of the Ma/Casale combination as discussed above in relation to claims 1 and 5.

Regarding claim 19, Ma discloses an apparatus (wearable/smartwatch in Figures 1 and 14A-C), comprising: 
a strap (the smartwatch in Figures 1 and 14a-c has a strap); 
a circuit board attached to the strap and comprising a plurality of sensors, and wherein the plurality of sensors comprises respective sensors configured to sense electrocardiogram (ECG) data and photoplethysmography (PPG) data from a user ([0038] and [0051] discuss how the measuring device/smartwatch includes an SoC (circuit board) and ECG and PPG monitors/sensors which thus sense ECG and PPG data from a user); and 
a computing system communicatively coupled to the circuit board and configured to predict a health metric of the user by using machine learning and using the sensed ECG data and the sensed PPG data, and ... ([0193]-[0196] discuss how an analysis unit 220 of the smartwatch can estimate a user’s SBP and DBP (“health metric”) based on the ECG and PPG signals while [0148] discusses how machine learning can be used to determine different models for determining SBP and DBP; a smartwatch includes a processor and memory (computing system) that is communicatively coupled to the circuit board; for instance, [0074] and [0110] note that the analysis module/unit includes a processor, etc.).
However, Ma appears to be silent regarding historical health data and the sensed ECG and PPG data being used as inputs for the machine learning to predict the health metric.
Nevertheless, Casale teaches (Figure 5 and [0053]) that it was known in the healthcare informatics art to utilize a subject’s ECG and PPG signal data to obtain a feature information signal FE’ and input the FE’ and a subjects anthropometric characteristics (AC) such as the subject’s weight/height ([0043], “historical health data”) into a BP calculation module 20 which includes an estimation module 21 (Figure 4) having a machine learning module for calculating the subject’s SBP and DBP ([0047]) which improves the current state of systems for non-invasive, cuffless BP estimation ([0006]).  As the feature information signal FE’ includes the ECG and PPG signal data, then the ECG and PPG signal data are input into the machine learning module of the estimation module 21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input the ECG and PPG data along with historical health data of the user into a machine learning model to predict the health metric of Ma as taught by Casale to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected in view of the Ma/Casale combination as discussed above in relation to claim 4.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0073486 to Ahmed et al. (“Ahmed”):
	Regarding claim 3, the Ma/Casale combination discloses the apparatus of claim 1, but appears to be silent regarding wherein the circuit board comprising the plurality of sensors is a first circuit board, and wherein the apparatus further comprises: 
a second circuit board comprising a battery charging circuit; and 
a third circuit board comprising a microcontroller, and wherein the third circuit board is intermediate to the first circuit board and the second circuit board.
Nevertheless, Ahmed teaches that it was known in the healthcare informatics art to configure a wearable bracelet/smartwatch (Figures 1-8b) to include a strap (strap 102 in Figure 1) and a plurality of circuit boards including a first circuit board (circuit board 824 in Figure 8b) having sensors ([0067]), a second circuit board (circuit board 820 in Figure 8b) having a battery charging circuit ([0078] discusses how the wearable device includes a wireless rechargeable battery while Figure 6 shows how the battery is electrically connected to various system components; accordingly, this is some battery charging circuitry to facilitate such recharging), and a third circuit board (circuit board 822 in Figure 8b) having a microcontroller ([0087] notes how one of the circuit boards can include a processor (microcontroller)), where the third circuit board is intermediate to the first and second circuit board (see Figure 8b).  This “multi-chip” arrangement advantageously provides improved flexibility, wearability, comfort, and durability ([0095]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the circuit board including the plurality of sensors to be a first circuit board for the apparatus to further include a second circuit board including a battery charging circuit and a third circuit board including a microcontroller and being intermediate to the first and second circuit boards in the apparatus of the Ma/Casale combination as taught by Ahmed to advantageously provide improved flexibility, wearability, comfort, and durability and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”) as applied to claim 6 above, and further in view of U.S. Patent App. Pub. No. 2011/0225112 to Cameron et al. (“Cameron”):
Regarding claim 7, the Ma/Casale combination discloses the apparatus of claim 6, further including wherein the machine learning can include various techniques such as a Bayesian model, a random forest regression model, etc. ([0014] of Casale).
However, the Ma/Casale combination appears to be silent regarding the machine learning including a neural network.
Nevertheless, Cameron teaches that it was known in the healthcare informatics art to provide inputs (such as physiological signals) to a neural network and receive predicted health metrics (such as discrete glucose states or a range of glucose values) from an output layer of the NN ([0083]-[0091]), where the number of neurons in the output layer is at least one ([0132]) and is the same as the desired number of outputs of the NN ([0051], [0271], and [0276]).  Accordingly, there is a single neuron in the output/final layer of the NN with an output intensity that maps to the discrete glucose state and a group of neurons with an output representing the range of glucose values/health metric values.  This arrangement is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale combination to have been a neural network as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 8, the Ma/Casale/Cameron combination discloses the apparatus of claim 7, further including wherein a final layer of the neural network consists of a single neuron with an output intensity that maps to the health metric (as noted above, there is a single neuron in the output/final layer of the NN with an output intensity that maps to a discrete glucose state as taught by Cameron; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale combination to have been a neural network as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Regarding claim 9, the Ma/Casale/Cameron combination discloses the apparatus of claim 7, further including wherein a final layer of the neural network consists of a group of neurons with an output representing a range of the health metric (as noted above, there is a group of neurons with an output representing a range of glucose values/health metric values as taught by Cameron; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale combination to have been a neural network as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”) as applied to claim 6 above, and further in view of U.S. Patent No. 10,786,693 to Opperman et al. (“Opperman”):
Regarding claim 10, the Ma/Casale combination discloses the apparatus of claim 6, further including wherein the circuit board further comprises a pulse oximeter ([0067] and [0190] of Ma discusses a light emitter and detector (a pulse oximeter) for detecting PPG signals), and wherein the computing system is configured to predict the health metric of the user by further using an amount of oxygen in blood of the user, ..., as an additional input ([0064] and [0088] of Ma note how the acquired information used as input to determine the user’s health metrics/SBP/DBP can include blood oxygen saturation) for the machine learning (per the above combination with Casale, the various inputs are processed by machine learning to generate the health metric; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input the ECG data, PPG data, and blood oxygen amount into a machine learning model to predict the health metric of Ma as taught by Casale to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
However, the Ma/Casale combination does not appear to specifically disclose that the blood oxygen amount used to determine the blood pressure/health metrics is specifically sensed by the pulse oximeter disclosed at [0190] of Ma.
Nevertheless, Opperman teaches that it was known in the healthcare informatics art to use a pulse oximeter to obtain blood oxygen saturation of a user as it is the most common and generally utilized method of measuring blood oxygen saturation (column 7, lines 14-17) and predict health metrics of the user using machine learning (column 46, line 63 through column 47, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained the blood oxygen amount of the user from the pulse oximeter for use with the machine learning in the Ma/Casale combination as taught by Opperman because a pulse oximeter is the most common and generally utilized method of measuring blood oxygen saturation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 11, the Ma/Casale/Opperman combination discloses the apparatus of claim 10, further including wherein training output of the machine learning comprises an instance of the health metric for each combination of inputs of the ECG reading and the amount of oxygen in the blood ([0048] of Casale discusses how the estimation module is trained using examples of input physiological data and corresponding blood pressure/health metrics so as to learn the association between feature vectors (which characterize the input physiological data) and blood pressure values (where such association is a “training output” of the machine learning); furthermore, the Ma/Casale/Opperman combination already discloses how the inputs include the ECG reading and the amount of oxygen in the blood as discussed above; accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for training output of the machine learning to include an instance of the health metric (e.g., blood pressure) for each combination of inputs of the ECG reading and the amount of oxygen in the blood of the Ma/Casale/Opperman combination as taught by Opperman to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”) and U.S. Patent No. 10,786,693 to Opperman et al. (“Opperman”) as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2011/0225112 to Cameron et al. (“Cameron”):
Regarding claim 12, the Ma/Casale/Opperman combination discloses the apparatus of claim 11, further including wherein the machine learning can include various techniques such as a Bayesian model, a random forest regression model, etc. ([0014] of Casale).
However, the Ma/Casale/Opperman combination appears to be silent regarding the machine learning including a neural network.
Nevertheless, Cameron teaches that it was known in the healthcare informatics art to provide inputs (such as physiological signals) to a neural network and receive predicted health metrics (such as discrete glucose states or a range of glucose values) from an output layer of the NN ([0083]-[0091]), where the number of neurons in the output layer is at least one ([0132]) and is the same as the desired number of outputs of the NN ([0051], [0271], and [0276]).  Accordingly, there is a single neuron in the output/final layer of the NN with an output intensity that maps to the discrete glucose state and a group of neurons with an output representing the range of glucose values/health metric values.  This arrangement is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale/Opperman combination to have been a neural network as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, the Ma/Casale/Opperman/Cameron combination discloses the apparatus of claim 12, further including wherein a final layer of the neural network consists of a single neuron with an output intensity that maps to the health metric (as noted above, there is a single neuron in the output/final layer of the NN with an output intensity that maps to a discrete glucose state as taught by Cameron; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale/Opperman combination to have been a neural network having a final layer consisting of a single neuron with an output intensity that maps to the health metric as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
Regarding claim 14, the Ma/Casale/Opperman/Cameron combination discloses the apparatus of claim 12, further including wherein a final layer of the neural network consists of a group of neurons with an output representing a range of the health metric (as noted above, there is a group of neurons with an output representing a range of glucose values/health metric values as taught by Cameron; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale/Opperman combination to have been a neural network having a final layer that consists of a group of neurons with an output representing a range of the health metric as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”) as applied to claim 15 above, and further in view of U.S. Patent No. 10,786,693 to Opperman et al. (“Opperman”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”):
	Regarding claim 16, the Ma/Casale combination discloses the apparatus of claim 15, further including:
wherein the circuit board comprises a light [source]...and a light sensor ([0190] of Ma discloses a light source for emitting lights in a receiving end (light sensor) for receiving reflected signals), 
wherein the [light source] is configured to emit a first type of light and a second type of light ([0190] discusses how various types of light of different wavelengths can be emitted), 
wherein the light sensor comprises respective components to sense the first type of light and the second type of light ([0190] discusses how various receiving ends can be used to detect the various wavelengths of light), 
wherein the first type of light has wavelengths within a first range of wavelengths and the second type of light has wavelengths within a second range of wavelengths ([0190] discusses how various types of light of different wavelengths can be emitted), 
wherein the light sensor and the [light source] are parts of a pulse oximeter (the light sensor and light source(s) of [0190] form a pulse oximeter), 
...
wherein the computing system is configured to predict the health metric of the user using the determined amount of oxygen in the blood ([0064] and [0088] of Ma note how the acquired information used as input to determine the user’s health metrics/SBP/DBP can include blood oxygen saturation) as one of the inputs for the machine learning (per the above combination with Casale, the various inputs are processed by machine learning to generate the health metric; similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have input the ECG data, PPG data, and blood oxygen amount into a machine learning model to predict the health metric of Ma as taught by Casale to improve the current state of systems for non-invasive, cuffless BP estimation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
However, the Ma/Casale combination does not appear to specifically disclose that the blood oxygen amount used to determine the blood pressure/health metrics is specifically sensed by the pulse oximeter disclosed at [0190] of Ma.
Nevertheless, Opperman teaches that it was known in the healthcare informatics art to use a pulse oximeter to obtain blood oxygen saturation of a user as it is the most common and generally utilized method of measuring blood oxygen saturation (column 7, lines 14-17) and predict health metrics of the user using machine learning (column 46, line 63 through column 47, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained the blood oxygen amount of the user from the pulse oximeter for use with the machine learning in the Ma/Casale combination as taught by Opperman because a pulse oximeter is the most common and generally utilized method of measuring blood oxygen saturation and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Ma/Casale/Opperman appears to be silent regarding the light source being an LED, and the pulse oximeter comprising a computing component configured to: 
compare a first reading sensed by the light sensor corresponding to an amount of the first type of light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of the second type of light absorbed by the blood, corresponding to deoxygenated blood; and 
determine an amount of oxygen in the blood based on the comparison between the first reading and the second reading.
Nevertheless, Banet teaches that it was known in the wearable smart device art for a photodetector (light sensor) ([0002]) and a light source ([0022]) which is a pulse LED ([0170]) to make up parts of a pulse oximeter ([0002] and [0022]) of a body-worn device ({0005]) which advantageously allow the device to measure blood oxygen of the user thereby allowing needed corrective actions to be made.  Specifically, [0002] discusses how the microprocessor (computing component) analyzes red and infrared radiation (first and second types of light) measured by the photodetector (light sensor) which involves some comparison of the red and infrared readings, while [0170] of Banet notes that the red/infrared optical wavelengths are absorbed by the blood (as evidenced by [0003] of U.S. Patent App. Pub. No. 2006/0258921 to Addison et al., absorbed red light corresponds to oxygenated blood while absorbed infrared light corresponds to deoxygenated blood).  Furthermore, [0002] notes that the analysis (comparison) of the red and infrared readings results in an SpO2 (oxygen saturation) level in the blood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the light source of the Ma/Casale/Opperman combination to have been an LED of a pulse oximeter as taught by Banet as LEDs are known to be low cost, energy efficient, and reliable light sources for a variety of applications including for use in pulse oximetry and because doing so amounts to combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pulse oximeter to have a computing component configured to: compare a first reading sensed by the light sensor corresponding to an amount of the first type of light absorbed by blood of the user under skin of the user, corresponding to oxygenated blood, and a second reading sensed by the light sensor corresponding to an amount of the second type of light absorbed by the blood, corresponding to deoxygenated blood; and determine the amount of oxygen in the blood based on the comparison between the first reading and the second reading as taught by Banet to provide an accurate manner of determining the blood oxygen content of the use and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0085011 to Ma et al. (“Ma”) in view of U.S. Patent App. Pub. No. 2016/0166160 to Casale (“Casale”), U.S. Patent No. 10,786,693 to Opperman et al. (“Opperman”) and U.S. Patent App. Pub. No. 2019/0320916 to Banet et al. (“Banet”) as applied to claim 16 above, and further in view of U.S. Patent App. Pub. No. 2011/0225112 to Cameron et al. (“Cameron”):
Regarding claim 17, the Ma/Casale/Opperman/Banet combination discloses the apparatus of claim 16, further including wherein the health metric comprises a blood pressure of the user ([0193]-[0196] of Ma discuss how an analysis unit 220 of the smartwatch can estimate a user’s SBP and DBP (“health metric”)), ...
Furthermore, the Ma/Casale/Opperman/Banet combination discloses how the machine learning can include various techniques such as a Bayesian model, a random forest regression model, etc. ([0014] of Casale).
However, the Ma/Casale/Opperman/Banet combination appears to be silent regarding the machine learning including a neural network, and wherein a final layer of the neural network consists of a single neuron with an output intensity that maps to the blood pressure.
Nevertheless, Cameron teaches that it was known in the healthcare informatics art to provide inputs (such as physiological signals) to a neural network and receive predicted health metrics (such as discrete glucose states or a range of glucose values) from an output layer of the NN ([0083]-[0091]), where the number of neurons in the output layer is at least one ([0132]) and is the same as the desired number of outputs of the NN ([0051], [0271], and [0276]).  Accordingly, there is a single neuron in the output/final layer of the NN with an output intensity that maps to the discrete glucose state and a group of neurons with an output representing the range of glucose values/health metric values.  This arrangement is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale/Opperman/Banet combination to have been a neural network having a final layer of that consists of a single neuron with an output intensity that maps to the blood pressure as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 18, the Ma/Casale/Opperman/Banet combination discloses the apparatus of claim 16, further including wherein the health metric comprises a blood pressure of the user ([0193]-[0196] of Ma discuss how an analysis unit 220 of the smartwatch can estimate a user’s SBP and DBP (“health metric”)), ...
Furthermore, the Ma/Casale/Opperman/Banet combination discloses how the machine learning can include various techniques such as a Bayesian model, a random forest regression model, etc. ([0014] of Casale).
However, the Ma/Casale/Opperman/Banet combination appears to be silent regarding the machine learning including a neural network, and wherein a final layer of the neural network consists of a group of neurons with an output representing a range of the blood pressure.
Nevertheless, Cameron teaches that it was known in the healthcare informatics art to provide inputs (such as physiological signals) to a neural network and receive predicted health metrics (such as discrete glucose states or a range of glucose values) from an output layer of the NN ([0083]-[0091]), where the number of neurons in the output layer is at least one ([0132]) and is the same as the desired number of outputs of the NN ([0051], [0271], and [0276]).  Accordingly, there is a single neuron in the output/final layer of the NN with an output intensity that maps to the discrete glucose state and a group of neurons with an output representing the range of glucose values/health metric values.  This arrangement is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of the Ma/Casale/Opperman/Banet combination to have been a neural network having a final layer of that consists of a group of neurons with an output representing a range of the blood pressure as taught by Cameron because it is advantageously well-suited to model complex physiological systems as it has the ability to distinguish and recognize a particular object from a large set of objects and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., neural network, support vector machine, decision trees, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686